Title: From Benjamin Franklin to the Gentlemen at Nantes, 29 September 1779
From: Franklin, Benjamin
To: Gentlemen at Nantes


Gentlemen
Passy, Sept 29. 1779.
I received your Report. I am much obliged to you for the Great Pains and Care which you have taken in examining and adjusting the Accounts of Mr. Williams and beg you to accept my thankful acknowledgments. I shal not fail to acquaint the Congress, with your services being with much Esteem and respect Gentlemen
Messieurs Joshua Johnson, &c.
